The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 20, 2015

                                       No. 04-15-00493-CR

                                      La Quint SULLIVAN,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR7177
                           Honorable Steve Hilbig, Judge Presiding

                                         ORDER
        Appellant has filed several pro se motions in this court. The record reflects that appellant
is represented by appointed counsel on appeal. In Texas, appellants do not have a right to hybrid
or dual representation. See Rudd v. State, 616 S.W.2d 623, 625 (Tex. Crim. App. [Panel Op.]
1981) (criminal defendant has no right to represent himself pro se and be represented by an
attorney at the same time); see also Castillo v. State, No. 04-04-00169-CR, 2005 WL 357155, at
*2 (Tex. App.—San Antonio Feb. 16, 2005, no pet.) (mem. op., not designated for publication).



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of August, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court